O’Brien, J. (dissenting):
The point upon which this appeal turns is whether, under the construction to be given to the agreement, the plaintiff, in consideration of her right to have on the final accounting one-half of the net *214assets, waived tlie provision of the original agreement of partnership which enabled her to terminate it on twenty days’ notice. It is conceded that the plaintiff did not expressly waive the twenty day clause, nor can I find that there was any implied waiver; and she was, therefore, as free to proceed and terminate the partnership by giving the twenty days’ notice after as she was before the agreemént was "made under which she obtained one-half of the partnership assets. In my view, therefore, there being no consideration to support her right to the one-half of the assets now claimed, the judgment awarding such should he reversed.
Yan Brunt, P. J., concurred.
Judgment affirmed, with costs.